DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 12/28/2020.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,904,979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a filter circuit configured to filter the integrated sense signal to produce a load current feedback signal that indicates the magnitude of the load current conducted through the electrical load, the filter circuit comprising a controllable switching device for controlling when the filter circuit filters the integrated sense signal to produce the load current feedback signal…the control circuit further configured to render the controllable switching device of the load sense circuit conductive and non-conductive for controlling when the filter circuit filters the integrated sense signal in coordination with the at least one drive signal…" and in combination with the remaining claimed 
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Ito (US 2005/0269968).
Ito discloses a light fixture with control circuit for controlling the current output to the loads.  However, Ito fails to disclose a filter circuit configured to filter the integrated sense signal to produce a load current feedback signal that indicates the magnitude of the load current conducted through the electrical load, the filter circuit comprising a controllable switching device for controlling when the filter circuit filters the integrated sense signal to produce the load current feedback signal…the control circuit further configured to render the controllable switching device of the load sense circuit conductive and non-conductive for controlling when the filter circuit filters the integrated sense signal in coordination with the at least one drive signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844